Title: To George Washington from William Jackson, 18 December 1782
From: Jackson, William
To: Washington, George


                        
                            Sir
                            War-Office December 18 1782
                        
                        I have the honor to acknowledge the receipt of your Excellency’s letter of the 11th instant, addressed to the
                            Secretary at War—The Muster rolls for the month of October are received—and the several letters, brought by the Express,
                            have been delivered.
                        General Lincoln purposed waiting on the Commissioners as he passed through Trenton on his way to Head
                            Quarters—his conversation with those Gentlemen may enable him to answer that part of your Excellency’s letter which
                            respects the post of Wyoming. Should circumstances place it in my power to give you any information on this subject—I will
                            embrace the earliest opportunity of conveying it—Particular attention will be paid to the transmission of Genl Irvine’s
                            letter. I have the honor to be with the most respectful Esteem, Your Excellency’s obedient, humble Servant.

                    W. Jackson